Citation Nr: 1112640	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-14 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back strain, secondary to service connected residuals, left knee injury, postoperative.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from November 1983 to November 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2009 the Board remanded the claims for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In March 2009, the Board remanded the claim to the AOJ for a VA examination to determine the nature and etiology of the appellant's low back disability.  The examiner was to provide an opinion as to whether it is at least as likely as not that the appellant's low back disorder was caused by or is proximately due to his service connected left knee disability.  If a causal relationship was not found, the examiner was asked to opine as to whether the appellant's low back disability has increased in severity due to the left knee disability.  In March 2009, a VA examiner issued an opinion regarding whether the appellant's low back disability was caused by the left knee disability.  The examiner found that the low back disability was not caused by the service connected left knee disability.  Having found no causal relationship, the examiner was to provide an opinion as to aggravation.  No opinion as to aggravation was provided.  This does not comply with the Board's order of March 2005.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a VA examination to determine the nature and etiology of his low back disorder.  The examiner is asked to provide an opinion as to whether the appellant's low back disability was aggravated, increased in severity, due to his service connected left knee disability.  If such aggravation is found, the examiner should discuss the degree of aggravation caused by the appellant's left knee disability.  The claim file must be made available to the examiner.  A discussion of the complete rationale for any opinion rendered should be included in the examination report.  

If upon completion of the above action the claim remains denied, the case should be returned after compliance with requisite appellate procedure.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


